Citation Nr: 1104059	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  09-47 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Evaluation of posttraumatic stress disorder (PTSD), currently 
rated at 50 percent.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from September 1954 to 
September 1958, and from March 1961 to August 1983.  He is the 
recipient of a Combat Infantryman Badge, as well as a Bronze Star 
Medal with V Device and two Oak Leaf Clusters.

This appeal comes before the Board of Veterans' Appeals (Board) 
from an August 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran presented testimony at a Board hearing, chaired by 
the undersigned Veterans Law Judge, sitting at the RO, in October 
2010.  A transcript of the hearing is associated with the claims 
file.

The Board notes that the Veteran disagreed with a December 2006 
denial of service connection for a right knee disability, and a 
statement of the case was sent to him in October 2010.  However, 
he did not submit a VA Form 9 or equivalent substantive appeal in 
response, and an appeal of that issue has not been certified to 
the Board.  

The issue of entitlement to a TDIU is addressed in the REMAND 
below and is therein REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for an initial disability rating for PTSD of 70 
percent, but not higher have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic 
Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

The claim on appeal arises from the Veteran's disagreement with 
the initial rating assigned after the grant of service 
connection.  The courts have held, and VA's General Counsel has 
agreed, that where an underlying claim for service connection has 
been granted and there is disagreement as to "downstream" 
questions, the claim has been substantiated and there is no need 
to provide additional VCAA notice or prejudice from absent VCAA 
notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); 
VAOPGCPREC 8-2003 (2003).  

The CAVC has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin 
v. Peake, 22 Vet. App. 128, 137 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to the downstream elements.  Id.  There 
has been no allegation of such error in this case.

Recent caselaw also indicates that a hearing officer must suggest 
that a claimant submit evidence on an issue material to 
substantiating the claim when the record is missing any evidence 
on that issue or when the testimony at the hearing raises an 
issue for which there is no evidence in the record.  See Bryant 
v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2010).  
The hearing officer also must suggest the submission of evidence 
when testimony during the hearing indicates that it exists (or 
could be reduced to writing) but is not of record.  Here, during 
the hearing, the Veteran verified that all pertinent records had 
been submitted.  The Veteran's symptomatology was discussed in 
detail, and testimony concerning his level of impairment was 
elicited.  Such actions supplement the VCAA and comply with 38 
C.F.R. § 3.103.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
and all of the identified post-service private and VA treatment 
records.  In addition, the Veteran was afforded VA examinations 
as to the level of severity of his PTSD.  These examinations were 
adequate because each was performed by a medical professional 
based on a review of claims file, solicitation of history and 
symptomatology from the Veteran, and a thorough examination of 
the Veteran.  The resulting diagnoses and rationales were 
consistent with the examination and the record.  Nieves-Rodriguez 
v. Peake, 22 Vet. App 295 (2008).

II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the Veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is or primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, in Fenderson, the CAVC noted 
an important distinction between an appeal involving a claimant's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating assigned, 
evaluation of the medical evidence since the effective date of 
the grant of service connection is required.  See Fenderson, 12 
Vet. App. at 126.

In the process of evaluating a mental disorder, VA is required to 
consider a number of pertinent factors, such as the frequency, 
severity, and duration of a veteran's psychiatric symptoms.  See 
38 C.F.R. § 4.126.  After consideration of these factors, and 
based on all the evidence of record that bears on occupational 
and social impairment, VA must assign a disability rating that 
most closely reflects the level of social and occupational 
impairment a veteran is suffering.

The Secretary, acting within his authority to "adopt and apply a 
schedule of ratings," chose to create one general rating formula 
for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 
C.F.R. § 4.130.  By establishing one general formula to be used 
in rating more than 30 mental disorders, there can be no doubt 
that the Secretary anticipated that any list of symptoms 
justifying a particular rating would in many situations be either 
under- or over-inclusive.  VA's use of the phrase "such symptoms 
as," followed by a list of examples, provides guidance as to the 
severity of symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to each 
veteran and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  This construction is not 
inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  

The evidence considered in determining the level of impairment 
under § 4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, the rating specialist is to consider 
all symptoms of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV.  See 38 C.F.R. § 4.126.  If the 
evidence demonstrates that a claimant suffers symptoms or effects 
that cause occupational or social impairment equivalent to what 
would be caused by the symptoms listed in the diagnostic code, 
the appropriate, equivalent rating will be assigned.  Mauerhan v. 
Principi, 16 Vet. App. 436 (1992).  The Court of Appeals for the 
Federal Circuit has embraced the Mauerhan interpretation of the 
criteria for rating psychiatric disabilities.  Sellers v. 
Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

In the August 2008 rating decision, the RO granted service 
connection and assigned an initial 50 percent rating for PTSD, 
pursuant to Diagnostic Code 9411, effective June 4, 2008.  

The General Rating Formula for Mental Disorders at 38 C.F.R. § 
4.130 provides the following ratings for psychiatric disabilities 
pertinent to this claim:  

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

70% Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

After a review of the evidence, including the Veteran's testimony 
and written statements, the Board concludes that, while all of 
the criteria for a 70 percent disability rating are not 
demonstrated, those criteria are more nearly approximated than 
those for the current 50 percent rating.  

In terms of specific symptoms, the Veteran testified that he has 
experienced occasional suicidal ideation since Vietnam.  However, 
he knows that this would be devastating to his wife, and this 
causes him to force it from his mind.  This has been reported in 
clinical reports as well.  He has also demonstrated neglect of 
personal appearance and hygiene.  The Veteran reported to the 
October 2009 examiner that he will skip his basic hygiene for up 
to four or five days in a row and does this about twice a month.  
The report of VA examination in July 2008 reveals that he will 
skip baths for three to four days when he is depressed.  

The Board also finds that symptoms consistent with near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively are demonstrated.  
The report of VA examination in October 2009 reveals the Veteran 
has difficulties with nightmares and night sweats about two times 
a week.  The Veteran described, "daylight is my comfort zone."  
He reported that he has intrusive thoughts one or two times daily 
about Vietnam.  He reported having flashbacks about three or four 
times a week.  The Veteran reported difficulty with 
hypervigilance, exaggerated startle response, difficulty with 
loud noises and difficulty being in crowds.  The Veteran reported 
that when he hears a helicopter, it brings back memories of 
Vietnam.  The Veteran stated, "I love football but I cant go to 
a game."  He reported that he went to a football game recently 
and had difficulty when the fireworks went off.  The Veteran 
stated, "I thought I had it right there."  He reported that he 
was extremely startled and this brought back memories of Vietnam.  
The Veteran reported that he attended large football games 
previously and has had similar experiences.  The Veteran reported 
that when he goes out in public he likes to sit with his back to 
the wall.  He reported that he has some difficulty with depressed 
mood and decreased energy.    

In May 2008, the Veteran's private psychologist, L.J.M., Ph. D., 
found that he experiences regular intrusive recall of events that 
occurred in Vietnam, as well as sleep disturbance characterized 
by frequent wakings and dreams/nightmares of events that occurred 
in Vietnam, as well as hypervigilance and startle.  

The report of VA examination in July 2008 reveals that he 
reported intrusive thoughts about combat three to four times a 
week and nightmares about two to three times a week, as well as 
night sweats.  He reported having flashbacks about one to two 
times a week and had the worst one ever on Father's Day the prior 
month.  He described psychological and physiological reactivity 
to loud noises like fireworks and unexpected approaches.  He 
reported that he only sleeps about five and a half hours, and the 
sleep is disturbed.  He reported a hypervigilant style and says 
he sits with his back to the wall so he can see.  He reported 
problems with depression with low energy, low motivation, and 
fatigue, as well as decreased feelings of hope and worth.  He 
reported a decline in his appetite, and said he may have lost a 
couple of pounds.  He also reported that he feels anxious in 
crowds.  His mood appeared to be depressed, and his affect was 
constricted.  

Regarding, impaired impulse control, the Veteran testified that 
he redirects his anger away from himself and onto other people.  
He testified that he experiences road rage, and that aggression 
is his first response.  The October 2009 report reveals the 
Veteran's report that he has had some problems with anger and 
irritability.  The Veteran again described the incident that 
happened on Father's Day of 2008 in which he was out to eat.  
There was an individual who was being rude.  The Veteran 
described that his response was, "I was really tense.  He 
reported that he had an urge to do bodily harm to the individual 
but was able to control his urge and did not act out.  

In terms of a difficulty in adapting to stressful circumstances 
(including work or a worklike setting), the report of VA 
examination in July 2008 reveals that his ability to maintain 
employment and perform job duties in a reliable, flexible, and 
efficient manner appears to be moderately to considerably 
impaired.  The Veteran reported that he avoids talking of his 
trauma from Vietnam, except in group.  He tries to avoid thinking 
about it as well.  He described emotional detachment from others 
and decreased interest in activities.  

In terms of his social adaptability and interactions with others, 
this was found to be moderately, considerably impaired.  In May 
2008, the Veteran's private psychologist, L.J.M., Ph. D., found 
that he experiences detachment, irritability, and anger.  

The Board acknowledges that certain criteria for the 70 percent 
rating are not met.  However, it is not necessary for all of the 
criteria for a particular rating to be met.  It is only necessary 
that the Veteran's overall disability picture more nearly 
approximates that rating.  Here, the Board finds that the 
Veteran's overall disability picture is clearly more impaired 
than is contemplated by a rating at the 50 percent level.  This 
is supported by the assessments of the clinicians who have 
examined him.  The October 2009 examiner found that the Veteran's 
presentation was consistent with a moderate to severe level of 
impairment due to symptoms of PTSD.  Similarly, the July 2008 
examiner found that, overall, his level of disability was in the 
moderate to considerable range.  Thus, both VA examiners have 
found his level of impairment to be more than moderate in degree.  

While a 70 percent rating is warranted, the Board finds that the 
criteria for a 100 percent rating are not met or approximated.  
In reaching this determination, the Board has considered the 
September 2009 statement from the Veteran's private psychologist, 
LJM.  There, she described, in part, persistent suicidal 
ideation, auditory hallucinations, visual hallucinations and 
impaired orientation to time and place.  She also reported 
grossly inappropriate behavior.  However, as well now be 
discussed, L.J.M.'s September 2009 findings are in sharp contrast 
to the other evidence of record, including the Veteran's own 
testimony, and L.J.M.'s previous findings.  

The Board finds that the evidence is not consistent with gross 
impairment in thought processes or communication.  The report of 
VA examination in July 2008 reveals that the Veteran's speech was 
a regular - rate and rhythm.  His thought process was logical and 
coherent.  The October 2009 examination report reveals that 
thought process was linear.  Spontaneous speech was fluent, 
grammatic and free of paraphasias.  

The evidence is not consistent with persistent delusions or 
hallucinations.  The report of VA examination in July 2008 
reveals that his thought content was devoid of current auditory 
or visual hallucinations, but he did report such symptoms in the 
context of nightmares.  

The evidence is not consistent with grossly inappropriate 
behavior or persistent danger of hurting self or others.  The 
report of VA examination in July 2008 reveals that the Veteran 
denied any current thoughts of hurting himself or hurting others.  
He denied a history of suicide attempts and said the last time he 
was physically aggressive with somebody was about a year ago.  

The evidence is not consistent with disorientation to time or 
place.  In so finding, the Board notes that the Veteran has 
always been described as alert and oriented.  

The evidence is not consistent with memory loss for names of 
close relatives, own occupation or own name.  The report of VA 
examination in July 2008 reveals that his memory was intact for 
immediate, recent, and remote events.  He was not able to 
concentrate well enough to spell world backwards.  He was able to 
interpret a proverb.  The Veteran had partial insight into his 
current condition.  The October 2009 examination report reveals 
that attention and memory were mildly impaired.  

The evidence is not consistent with intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene).  While the evidence does suggest 
occasional neglect of personal appearance and hygiene, there is 
no suggestion that he is unable to perform such activities.  The 
Board notes that the July 2008 examiner specifically found that 
the Veteran has no trouble toileting himself or feeding himself.  

In terms of social impairment, the report of VA examination in 
July 2008 reveals that he has been married (for the third time) 
for 33 years, and has three children: a daughter and two sons, as 
well as seven grandchildren.  He reported four or five close 
military friends and sees two of them twice a week and the other 
three about once a month.  He reported that he is an American 
Legion member and attends meetings once a month and will 
volunteer to help nursing home veterans.  He goes to Masonic 
meetings three to four times a month and Scottish Rights meetings 
once a month and goes to church once a week.  Such symptomatology 
is not consistent with total social impairment.  

Regarding the September 2009 assertions of L.J.M that the Veteran 
experiences persistent suicidal ideation, auditory 
hallucinations, visual hallucinations, and impaired orientation 
to time and place, and grossly inappropriate behavior, such 
assertions are offered without any examples of such behavior.  By 
contrast, the clinical reports discussed above include discussion 
of examples and history provided by the Veteran.  Those reports 
include treatment records, examinations for compensation 
purposes, and the appellant's testimony, which provided an 
opportunity for the Judge to view the appellant.  We find the 
September 2009 report of L.J.M. to be wildly inconsistent with 
the testimony, the Judge's observations, the treatment records, 
and the results of the examinations for compensation purposes.  
Other than the September 2009 assertion, there is no indication 
of grossly inappropriate behavior, and L.J.M. did not provide any 
examples of such.  Rather, the Veteran established that he was 
able to maintain self control.  The Board also notes that, at 
times, the Veteran has denied suicidal ideation, which is 
inconsistent with persistent suicidal ideation, as asserted by 
L.J.M.  In addition, examiners have established that he does not 
have hallucinations, and none were expressed during the hearing.  
Again, L.J.M. did not provide specific examples of this asserted 
symptomatology.  As such, we find the September 2009 statement of 
L.J.M. to be inconsistent with the more probative and more 
thoroughly documented record, and not credible.  In addition, we 
find the GAF score of 45, assigned by L.J.M. to be not credible.  

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing 
the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  

The Board notes that GAF scores have ranged from the 40's to the 
60's.  GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.  Scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). 

In this case, with some noted exceptions, the GAF scores have 
primarily been slightly better than is reflected in the rating 
criteria demonstrated.  The Board finds that in light of the 
Veteran's credible testimony regarding occasional suicidal 
ideation and significant levels of anxiety and depression, the 
criteria, as discussed above, are more persuasive than the GAF 
scores assigned.  

In sum, the Veteran's service-connected PTSD is manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  Such symptomatology is entirely contemplated 
by the 70 percent disability rating, and the criteria for a total 
disability rating are not met.  The Board finds that none of the 
criteria for the 100 percent rating are established by 
symptomatology of equivalent type and degree, and it therefore 
cannot be said that the Veteran's disability picture more nearly 
approximates that contemplated for the 100 percent rating.  

When a claimant is awarded service connection and assigned an 
initial disability rating, separate disability ratings may be 
assigned for separate periods of time in accordance with the 
facts found.  Such separate disability ratings are known as 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (noting that staged ratings are assigned at the time an 
initial disability rating is assigned).  In Hart v. Mansfield, 
the CAVC extended entitlement to staged ratings to claims for 
increased disability ratings where "the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings."  21 Vet. 
App. 505, 511 (2007).  

Here, the disability has not significantly changed and a uniform 
evaluation is warranted.

Consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
Jul. 17, 2009).  The first question is whether the schedular 
rating adequately contemplates the claimant's disability picture.  
Thun, 22 Vet. App. at 115.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the claimant's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted. 

Here, the rating criteria clearly contemplate the Veteran's 
disability picture.  They include symptomatology of the type 
reported by the Veteran and by medical professionals on clinical 
evaluation.  The fact that the rating produced by the rating 
schedule is less than total is owing entirely to the degree of 
symptomatology shown, and not to any failure to consider his 
specific symptomatology.  Significantly, the rating criteria 
include a total rating where symptomatology of the appropriate 
degree is demonstrated.  As such, referral for extraschedular 
consideration is not warranted.  


ORDER

A disability rating for PTSD of 70 percent, but not higher, is 
granted.




REMAND

A September 2009 statement from the Veteran's private 
psychologist, L.J.M., can reasonably be interpreted to raise the 
matter of entitlement to TDIU based on the Veteran's service-
connected PTSD.  The Board notes that such a claim has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
However, according to VA General Counsel, the question of TDIU 
entitlement may be considered as a component of an appealed 
increased rating claim if the TDIU claim is based solely upon the 
disability or disabilities which are the subject of the increased 
rating claim.  See VAOGCPREC 6-96.  VA General Counsel opinions 
are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 
38 C.F.R. § 14.507 (2010).  Moreover, in Rice v. Shinseki, 22 
Vet. App. 447 (2009).the CAVC held that a claim for a TDIU either 
expressly raised by the Veteran or reasonably raised by the 
record involves an attempt to obtain an appropriate rating for a 
disability and is part of the claim for an increased rating.  

Here, the assertion of entitlement to a TDIU is based entirely on 
the service-connected PTSD.  Therefore, the Board concludes, 
based on the VA General Counsel Opinion and CAVC precedent 
referred to above, that it does have jurisdiction over the issue 
of entitlement to TDIU.  However, as that matter has not been 
considered by the AOJ, and the Veteran has not been provided 
notice regarding the evidence necessary to substantiate such a 
claim, a remand is necessary.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

After providing appropriate notice to the 
Veteran, adjudicate the remanded claim of 
entitlement to a TDIU.  If the benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, he and his representative 
should be provided a supplemental statement 
of the case and an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


